IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 348A16

                                Filed 2 March 2018

KEVIN J. TULLY

             v.
CITY OF WILMINGTON


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 790 S.E.2d 854 (2016), reversing a judgment

entered on 1 May 2015 by Judge Gary E. Trawick in Superior Court, New Hanover

County. Heard in the Supreme Court on 10 October 2017.

      Tin Fulton Walker & Owen PLLC, by S. Luke Largess and Cheyenne N.
      Chambers, for plaintiff-appellee.

      Cranfill Sumner & Hartzog LLP, by Katie Weaver Hartzog, for defendant-
      appellant.

      Elliot Morgan Parsonage, PLLC, by Robert M. Elliot and R. Michael Elliot, for
      North Carolina Advocates for Justice, amicus curiae.

      Law Offices of Michael C. Byrne, by Michael C. Byrne, for North Carolina
      Fraternal Order of Police, amicus curiae.

      Edelstein and Payne, by M. Travis Payne, for Professional Fire Fighters and
      Paramedics of North Carolina, amicus curiae.

      McGuinness Law Firm, by J. Michael McGuinness; and Milliken Law, by
      Megan Milliken, for Southern States Police Benevolent Association and North
      Carolina Police Benevolent Association, amici curiae.

      HUDSON, Justice.

      Here we address whether a police officer states a claim under the Constitution

of North Carolina against his employer when that employer violates its own policy by
                            TULLY V. CITY OF WILMINGTON

                                  Opinion of the Court



refusing to consider his appeal regarding the validity of an examination required for

a promotion. Because we conclude that Plaintiff Kevin J. Tully has adequately stated

a claim that his rights under Article I, Section 1 of the North Carolina Constitution

were violated by the City of Wilmington (the City), we affirm in part the decision of

the Court of Appeals reversing the dismissal of his claims.

I.    Factual and Procedural History

      The following facts from Tully’s complaint are taken as true for the purpose of

analyzing the City’s motion for judgment on the pleadings. The Wilmington Police

Department (the Police Department) hired Tully in 2000 and promoted him to

corporal in 2007. At the time this complaint was filed, Tully was a member of the

violent crimes section and had investigated more than fifty homicides and served as

lead investigator in at least 12 of those cases, which had a 100% clearance rate. Tully

holds an associate’s degree in Applied Science in Criminal Justice and Protective

Services Technology and a bachelor’s degree in Criminal Justice and has received his

Advanced Police Certification from the North Carolina Criminal Justice Education

and Training Standards Commission. He was named “Wilmington Police Officer of

the Year” in 2011.

      In October 2011, Tully sought a promotion to the rank of sergeant in the Police

Department.    He took a written examination, a required step in a multi-phase

promotional process then in effect as set forth in the Police Department Policy




                                          -2-
                              TULLY V. CITY OF WILMINGTON

                                      Opinion of the Court



Manual (the Policy Manual), but he did not receive a passing score.1 Tully had based

his answers on the prevailing law at the time, and, after receiving a copy of the official

examination answers, he discovered that the official answers were based on outdated

law. Tully filed a grievance regarding this discrepancy through the City’s internal

grievance process but was informed in a 3 January 2012 letter from City Manager

Sterling Cheatham that “the test answers were not a grievable item.” A supervisor

also told Tully that “[e]ven if you are correct, there is nothing that can be done.”

       Directive 4.11 of the Policy Manual states that “[t]his policy establishes

uniform guidelines that govern promotional procedures within the Wilmington Police

Department and ensures procedures used are job-related and non-discriminatory.”

Police Department, City of Wilmington, Policy Manual, Directive 4.11, ¶ I, at 1 (rev.




       1  Pursuant to the Policy Manual, “[t]hose candidates competing for the position of
Sergeant must score in the top 50 percentile of those taking the written examination in order
to advance to the next phase of the promotional process.” Police Department, City of
Wilmington, Policy Manual, Directive 4.11, ¶ III(B)(1)(d)(2), at 3 (rev. July 25, 2011). The
Policy Manual also specifies that “[t]he top 1/3 of candidates whom complete all specified
phases [of the promotional process] will be placed on the eligibility lists for promotions.” Id.
¶ III(A)(2)(e), at 2. After conducting interviews, the Chief of Police may then pick a candidate
from the top third list or may, after notifying all of those candidates that they will not be
promoted, select a candidate in the second third. Id. Because Tully relied upon the Policy
Manual in his complaint and the City attached it to its answer, the document may be
considered at the motion for judgment on the pleadings stage. See Bigelow v. Town of Chapel
Hill, 227 N.C. App. 1, 4, 745 S.E.2d 316, 319-20 (“[A] document attached to the moving party’s
pleading may . . . be considered in connection with a Rule 12(c) motion [if] the non-moving
party has made admissions regarding the document.” (first alteration in original) (quoting
Weaver v. Saint Joseph of the Pines, Inc., 187 N.C. App. 198, 205, 652 S.E.2d 701, 708 (2007))),
disc. rev. denied, 367 N.C. 223, 747 S.E.2d 543 (2013).


                                              -3-
                                TULLY V. CITY OF WILMINGTON

                                       Opinion of the Court



July 25, 2011). Directive 4.11 also states that the Police Department is to work with

the City’s Human Resources Department to

                  ensure that fair and professional standards are utilized for
                  the purpose of promoting sworn police employees. . . . It is
                  the objective of the City of Wilmington to provide equal
                  promotional opportunities to all members of the Police
                  Department based on a candidate’s merit, skills,
                  knowledge, and abilities without regard to age, race, color,
                  sex, religion, creed, national origin, or disability.

Id. ¶ II, at 2.

       Directive 4.11 explains that all examination “instruments used shall have

demonstrated content and criterion validity, which is accomplished by contracting

with qualified outside entities to develop the written testing instruments.

Instruments will assess a candidate’s knowledge, skills, and abilities as related to the

promotional position.”        Id. ¶ III(B)(1)(c), at 3.       The “Grievance and Appeals”

section of Directive 4.11 provides the following:

                        1. Candidates may appeal any portion of the
                           selection process. The appeal must be made
                           consistent with the City of Wilmington
                           Personnel Policy on Employee Grievances.

                        2. If practical, re-application, re-testing, re-scoring
                           and/or re-evaluation of candidates may be
                           required if an error in the process is
                           substantiated.

Id. ¶ III(F), at 6.




                                               -4-
                             TULLY V. CITY OF WILMINGTON

                                     Opinion of the Court



       On 30 December 2014, Tully filed a complaint in the Superior Court in New

Hanover County, asserting two claims under the North Carolina Constitution2 on the

ground that he “never had a true opportunity to grieve his denial of promotion based

on his answers to the Sergeant’s test.” In his first claim, Tully asserted that the City

violated Article I, Section 19 of the Constitution, which states in pertinent part that

“[n]o person shall be . . . deprived of his life, liberty, or property, but by the law of the

land.” N.C. Const. art. I, § 19. Specifically, Tully’s complaint asserted that he

              has a property interest in his employment with the City of
              Wilmington and that property interest cannot be denied or
              impeded without due process of law. . . . By denying [his]
              promotion due to his answers on the Sergeant’s test and
              then determining that such a reason was not grievable, the
              City arbitrarily and irrationally deprived [him] of property
              in violation of the law of the land, in violation of the North
              Carolina Constitution.

       In his second claim, Tully asserted that the City violated his rights under

Article I, Section 1 of the Constitution, which states that “[w]e hold it to be self-

evident that all persons are created equal; that they are endowed by their Creator

with certain inalienable rights; that among these are life, liberty, the enjoyment of

the fruits of their own labor, and the pursuit of happiness.” Id. art. I, § 1. Specifically,

Tully claimed that “[b]y denying [his] promotion due to his answers on the Sergeant’s

test and then determining that such a reason was not grievable, the City arbitrarily




       2References to the “Constitution” in this opinion are to North Carolina’s Constitution
unless otherwise specified.

                                             -5-
                            TULLY V. CITY OF WILMINGTON

                                   Opinion of the Court



and irrationally deprived [him] of enjoyment of the fruits of his own labor, in violation

of the North Carolina Constitution.”

      As a remedy for these alleged violations, Tully sought a judgment declaring

that the City’s decision to deny him a promotion based on the October 2011 Sergeant’s

examination was an unconstitutional “deprivation of [his] property interest in his

employment” and of the “enjoyment of the fruits of his own labor.” He also requested

damages resulting from the City’s allegedly unconstitutional actions.

      After filing its answer, the City moved for judgment on the pleadings under

Rule 12(c) of the North Carolina Rules of Civil Procedure. The City argued that the

parties’ pleadings established that Tully did not have a property interest that could

support his claims for a violation of either Section 1 or Section 19 of Article I.3

Following a hearing on 6 April 2015 before the Honorable Gary E. Trawick, the trial

court granted the City’s motion and dismissed all of Tully’s claims with prejudice.

      Tully appealed to the North Carolina Court of Appeals, which issued a divided

opinion on 16 August 2016 reversing the trial court. Tully v. City of Wilmington, ___

N.C. App. ___, 790 S.E.2d 854 (2016). The majority first clarified that Tully’s claims

were “not based upon an assertion that he was entitled to receive a promotion to the

rank of Sergeant, but simply that he was entitled to a non-arbitrary and non-




      3 The City’s motion did not reference Tully’s specific claim that the City’s actions
deprived him of enjoyment of the fruits of his labor in violation of Article I, Section 1.

                                           -6-
                            TULLY V. CITY OF WILMINGTON

                                   Opinion of the Court



capricious promotional process” in accordance with the rules set forth in the Policy

Manual, including its appeals provision. Id. at ___, 790 S.E.2d at 858.

      After acknowledging that this case presented an issue of first impression under

North Carolina law and analyzing various federal and state cases relevant to the

discussion, the Court of Appeals majority concluded that “it is inherently arbitrary

for a government entity to establish and promulgate policies and procedures and then

not only utterly fail to follow them, but further to claim that an employee subject to

those policies and procedures is not entitled to challenge that failure.” Id. at ___, 790

S.E.2d at 860 (emphasis omitted). The majority also stated that “ ‘irrational and

arbitrary’ government actions violate the ‘fruits of their own labor’ clause.” Id. at ___,

790 S.E.2d at 858 (citing Treants Enters. v. Onslow County, 83 N.C. App. 345, 354,

350 S.E.2d 365, 371 (1986), aff’d, 320 N.C. 776, 360 S.E.2d 783 (1987)).

      In a dissenting opinion, the Honorable Wanda G. Bryant relied principally

upon the distinction between the government acting in its capacity as regulator and

its capacity as employer, explaining that “[b]ecause the City is acting as an employer

rather than as a sovereign, and is vested with the power to manage its own internal

operations, Tully’s pleadings—although asserting what appears to be an unfair result

in a standard process—do not state a viable constitutional claim.” Id. at ___, 790

S.E.2d at 861 (Bryant, J., dissenting). Judge Bryant noted, however, that “because

our state Supreme Court has mandated that the N.C. Constitution be liberally

construed, particularly those provisions which safeguard individual liberties, I would


                                           -7-
                              TULLY V. CITY OF WILMINGTON

                                     Opinion of the Court



strongly urge the Supreme Court to take a close look at this issue to see whether it is

one that, as currently pled, is subject to redress under our N.C. Constitution.”4 Id. at

___, 790 S.E.2d at 863 (citation omitted). Tully filed a timely notice of appeal to this

Court.

II.      Standard of Review

         We review de novo a trial court’s order granting a motion for judgment on the

pleadings under Rule of Civil Procedure 12(c). CommScope Credit Union v. Butler &

Burke, LLP, 369 N.C. 48, 51, 790 S.E.2d 657, 659 (2016) (citation omitted). “The party

moving for judgment on the pleadings must show that no material issue of fact exists

and that he is entitled to judgment as a matter of law.” Daniels v. Montgomery Mut.

Ins. Co., 320 N.C. 669, 682, 360 S.E.2d 772, 780 (1987) (citation omitted).                In

considering a motion for judgment on the pleadings,

               “[a]ll well pleaded factual allegations in the nonmoving
               party’s pleadings are taken as true and all contravening
               assertions in the movant’s pleadings are taken as false.”
               As with a motion to dismiss, “[t]he trial court is required to
               view the facts and permissible inferences in the light most
               favorable to the nonmoving party.” A Rule 12(c) movant
               must show that “the complaint . . . fails to allege facts
               sufficient to state a cause of action or admits facts which
               constitute a complete legal bar” to a cause of action.



        We do not base our decision today upon substantive due process or equal protection,
         4

which are referenced in the Court of Appeals discussion, but rather squarely base our decision
upon the constitutional provision guaranteeing the right to enjoy the fruits of one’s labor.
Accordingly, the dissent’s and the City’s reliance upon the United States Supreme Court’s
equal protection analysis in Engquist v. Oregon Department of Agriculture, 553 U.S. 591, 170
L. Ed. 2d 975 (2008), is inapplicable.

                                             -8-
                            TULLY V. CITY OF WILMINGTON

                                   Opinion of the Court



CommScope Credit Union, 369 N.C. at 51-52, 790 S.E.2d at 659-60 (alterations in

original) (first quoting Daniels v. Montgomery Mut. Ins. Co., 320 N.C. 669, 682-83,

360 S.E.2d 772, 780 (1987); then quoting Jones v. Warren, 274 N.C. 166, 169, 161

S.E.2d 467, 470 (1968)).

III.   Analysis

       A. Article I, Section 1

       The City contends that Tully’s complaint failed to plead a viable cause of action

under Article I, Section 1 of our Constitution, which states in pertinent part that “all

persons are . . . endowed by their Creator with certain inalienable rights,” including

“the enjoyment of the fruits of their own labor.” N.C. Const. art. I, § 1.          We

acknowledge that application of this constitutional provision in the present context

is an issue of first impression. After careful consideration, we conclude that Tully

has successfully stated a claim under Section 1 of Article I and affirm the Court of

Appeals on that ground.

       As we explained in Corum v. University of North Carolina,

                    [t]he civil rights guaranteed by the Declaration of
             Rights in Article I of our Constitution are individual and
             personal rights entitled to protection against state action .
             . . . The Declaration of Rights was passed by the
             Constitutional Convention on 17 December 1776, the day
             before the Constitution itself was adopted, manifesting the
             primacy of the Declaration in the minds of the framers. The
             fundamental purpose for its adoption was to provide
             citizens with protection from the State’s encroachment
             upon these rights. . . . The very purpose of the Declaration
             of Rights is to ensure that the violation of these rights is


                                           -9-
                            TULLY V. CITY OF WILMINGTON

                                   Opinion of the Court



             never permitted by anyone who might be invested under
             the Constitution with the powers of the State.

330 N.C. 761, 782-83, 413 S.E.2d 276, 289-90 (citing State v. Manuel, 20 N.C. 3 & 4

Dev. & Bat. 144 (1838)), cert. denied, 506 U.S. 985, 121 L. Ed. 2d 431 (1992). We also

noted in Corum that “[o]ur Constitution is more detailed and specific than the federal

Constitution in the protection of the rights of its citizens” and that “[w]e give our

Constitution a liberal interpretation in favor of its citizens with respect to those

provisions which were designed to safeguard the liberty and security of the citizens

in regard to both person and property.” Id. at 783, 413 S.E.2d at 290 (citations

omitted). We also explained that this Court “has recognized a direct action under the

State Constitution against state officials for violation of rights guaranteed by the

Declaration of Rights” when no other state law remedy is available. Id. at 783, 413

S.E.2d at 290 (citing Sale v. State Highway & Pub. Works Comm’n, 242 N.C. 612, 89

S.E.2d 290 (1955)); see id. at 783, 413 S.E.2d at 290 (“Having no other remedy, our

common law guarantees plaintiff a direct action under the State Constitution for

alleged violations of his constitutional freedom of speech rights.” (citing Sale, 242

N.C. 612, 89 S.E.2d 290)); see also Craig v. New Hanover Cty. Bd. of Educ., 363 N.C.

334, 342, 678 S.E.2d 351, 356 (2009) (“[W]hen faced with a plaintiff who had suffered

a colorable constitutional injury that could not be redressed through other means,

this Court [has] allowed the plaintiff to proceed with his direct constitutional claim

because the state law remedy did not apply to the facts alleged by the plaintiff.”); id.



                                          -10-
                            TULLY V. CITY OF WILMINGTON

                                   Opinion of the Court



at 342, 678 S.E.2d at 357 (recognizing “our long-standing emphasis on ensuring

redress for every constitutional injury”).

      This Court has previously recognized claims against government defendants

rooted in the right to enjoy the fruits of one’s labor. In State v. Ballance, in which we

held that a statute regulating photographers violated Sections 1 and 19 of Article I,

we explained that the “fundamental guaranties” set forth in Sections 1 and 19 “are

very broad in scope, and are intended to secure to each person subject to the

jurisdiction of the State extensive individual rights.” 229 N.C. 764, 769, 51 S.E.2d

731, 734 (1949). In State v. Warren we observed that

                    Section 1, Article I, of the Constitution of North
             Carolina guarantees to the citizens of the State “the
             enjoyment of the fruits of their own labor” and declares this
             an inalienable right.
                    The basic constitutional principle of personal liberty
             and freedom embraces the right of the individual to be free
             to enjoy the faculties with which he has been endowed by
             his Creator, to live and work where he will, to earn his
             livelihood by any lawful calling, and to pursue any
             legitimate business, trade or vocation. This precept
             emphasizes the dignity, integrity and liberty of the
             individual, the primary concern of our democracy.

252 N.C. 690, 692-93, 114 S.E.2d 660, 663 (1960).

      We have also addressed a public employee’s liberty interest in pursuing her

chosen profession free from unreasonable actions of her employer. In Presnell v. Pell

a school employee sued her employer school district and certain administrators for

defamation and wrongful termination after, as her complaint alleged, the school’s



                                             -11-
                              TULLY V. CITY OF WILMINGTON

                                      Opinion of the Court



principal caused her to be fired based upon his false allegation that she had

distributed liquor to maintenance contractors on school premises. 298 N.C. 715, 717-

18, 260 S.E.2d 611, 613 (1979).          Although we held that the plaintiff’s at-will

employment status meant that she had no cognizable property interest in continued

employment, we explained that her

              complaint does however sketch a colorable claim that a
              constitutionally protected “liberty” interest may be at
              stake. One of the liberty interests encompassed in the Due
              Process Clause of the Fourteenth Amendment is the right
              “to engage in any of the common occupations of life,”
              unfettered by unreasonable restrictions imposed by actions
              of the state or its agencies. Meyer v. Nebraska, 262 U.S.
              390, 399 (1923); Truax v. Raich, 239 U.S. 33 (1915). The
              right of a citizen to live and work where he will is offended
              when a state agency unfairly imposes some stigma or
              disability that will itself foreclose the freedom to take
              advantage of employment opportunities. Board of Regents
              v. Roth, [408 U.S. 564 (1972)]. . . .

                     . . . The liberty interest here implicated—the
              freedom to seek further employment—was offended not by
              her dismissal alone, but rather by her dismissal based upon
              alleged unsupported charges which, left unrefuted, might
              wrongfully injure her future placement possibilities.

Id. at 724, 260 S.E.2d at 617. We then concluded that the plaintiff’s opportunity to

avail herself of a post-termination administrative hearing that could be appealed to

Superior Court provided her with sufficient procedural due process to safeguard her

liberty interest. Id. at 725, 260 S.E.2d at 617.5



       5Here, Tully did not plead a due process claim based on a liberty interest, but only on
a property interest. For that reason, we do not express any opinion as to the possible viability

                                             -12-
                               TULLY V. CITY OF WILMINGTON

                                    Opinion of the Court



       More recently, in King v. Town of Chapel Hill, which concerned a tow truck

company’s challenge to a local towing ordinance, we explained that “[t]his Court’s

duty to protect fundamental rights includes preventing arbitrary government actions

that interfere with the right to the fruits of one’s own labor.” 367 N.C. 400, 408-09,

758 S.E.2d 364, 371 (2014) (first citing N.C. Const. art. I, § 1; then citing Roller v.

Allen, 245 N.C. 516, 525, 96 S.E.2d 851, 859 (1957)).

       The City here correctly notes that cases involving the right to pursue one’s

profession free from unreasonable governmental action generally involve the

government acting as regulator or sovereign rather than as an employer (with the

exception of Presnell). Nevertheless, we are persuaded that Article I, Section 1 also

applies when a governmental entity acts in an arbitrary and capricious manner

toward one of its employees by failing to abide by promotional procedures that the

employer itself put in place.       We note that other courts have recognized the

impropriety of government agencies ignoring their own regulations, albeit in other

contexts. See, e.g., United States ex rel. Accardi v. Shaughnessy, 347 U.S. 260, 268,

98 L. Ed. 681, 687 (1954) (concluding that that Board of Immigration Appeals violated

petitioner’s due process rights by acting “contrary to existing valid regulations”);

United States v. Heffner, 420 F.2d 809, 811-12 (4th Cir. 1969) (“An agency of the

government must scrupulously observe rules, regulations, or procedures which it has




of such a claim in this context.

                                           -13-
                             TULLY V. CITY OF WILMINGTON

                                    Opinion of the Court



established. When it fails to do so, its action cannot stand and courts will strike it

down. This doctrine was announced in [Accardi] . . . . [T]he doctrine’s purpose [is] to

prevent the arbitrariness which is inherently characteristic of an agency’s violation

of its own procedures.”); see also Farlow v. N.C. State Bd. of Chiropractic Exam’rs, 76

N.C. App. 202, 208, 332 S.E.2d 696, 700 (observing that Accardi’s “rationale is

sound”), appeal dismissed and disc. rev. denied, 314 N.C. 664, 336 S.E.2d 621 (1985).

      Here Tully has adequately stated a claim under the portion of Article I, Section

1 safeguarding the fruits of his labor because, taking all the facts in his complaint as

true, he alleges that the City arbitrarily and capriciously denied him the ability to

appeal an aspect of the promotional process despite the Policy Manual’s plain

statement that “[c]andidates may appeal any portion of the selection process.” Tully’s

allegations state that by summarily denying his grievance petition without any

reason or rationale other than that the examination answers “were not a grievable

item” despite their being a “portion of the selection process,” the City ignored its own

established rule.6 Tully then alleges that in so doing, “the City arbitrarily and

irrationally deprived [him] of enjoyment of the fruits of his own labor.” Accordingly,

we conclude that the City’s actions here implicate Tully’s right under Article I,

Section 1 to pursue his chosen profession free from actions by his governmental




      6 Moreover, the alleged reason for Tully’s grievance—that the sergeant’s examination
contained outdated law—went to the very heart of the Policy Manual’s directive that “[a]ll”
examination “instruments used shall have demonstrated content and criterion validity.”

                                           -14-
                              TULLY V. CITY OF WILMINGTON

                                     Opinion of the Court



employer that, by their very nature, are unreasonable because they contravene

policies specifically promulgated by that employer for the purpose of having a fair

promotional process.

       This right is not without limitation, however. Based upon our distillation of

the admittedly sparse authority in this area of the law, we hold that to state a direct

constitutional claim grounded in this unique right under the North Carolina

Constitution, a public employee must show that no other state law remedy is

available and plead facts establishing three elements: (1) a clear, established rule or

policy existed regarding the employment promotional process that furthered a

legitimate governmental interest; (2) the employer violated that policy; and (3) the

plaintiff was injured as a result of that violation. If a public employee alleges these

elements, he has adequately stated a claim that his employer unconstitutionally

burdened his right to the enjoyment of the fruits of his labor.

       Here the Policy Manual set forth clear rules specifying that “[c]andidates may

appeal any portion of the selection process” and examination “instruments used shall

have demonstrated content and criterion validity.”7 These rules serve the legitimate


       7 The parties dispute whether these rules are incorporated by reference into the City’s
Charter. Tully points to language in the “Personnel Policies” portion of the City’s Charter
stating that “[u]nless specifically excepted by this act, all other ordinances and policies
affecting the employees of the City of Wilmington shall apply to employees under the Civil
Service Act.” Wilmington, N.C., Code of Ordinances art. XI, § 11.8. The City observes,
however, that the City’s Civil Service Act does not cover promotions within the Police
Department and thus cannot incorporate by reference Directive 4.11 as that provision of the
Policy Manual concerns promotions. We express no opinion on whether Directive 4.11 stands
on the same footing as a duly enacted city ordinance given that the above-described rules are

                                            -15-
                              TULLY V. CITY OF WILMINGTON

                                     Opinion of the Court



governmental interest of providing a fair procedure that ensures qualified candidates

move to the next stage of the promotional process. The Policy Manual itself explains

that “[i]t is the objective of the City of Wilmington to provide equal promotional

opportunities to all members of the Police Department based on a candidate’s merit,

skills, knowledge, and abilities.” Second, in his complaint Tully alleges facts showing

that the City violated the above rules by arbitrarily denying his appeal challenging

inaccurate official examination answers. Third, Tully has sufficiently alleged an

injury in that the City’s arbitrary denial of his appeal meant that, if proven, the

examination defects—and his flawed test score resulting from those defects—were

never addressed. Tully’s allegations show that the City’s actions injured him by

denying him a fair opportunity to proceed to the next stage of the competitive

promotional process, thereby “unfairly impos[ing] [a] stigma or disability that will

itself foreclose the freedom to take advantage of employment opportunities.” Presnell,

298 N.C. at 724, 260 S.E.2d at 617 (citation omitted).

       At this stage we express no opinion on the ultimate viability of Tully’s claim.

Accordingly, we need not speculate regarding whether Tully would likely have

received the promotion had the Police Department followed its own policy. Similarly,

we need not address the remedy to which Tully would be entitled if he ultimately

succeeds in proving his claim. As we explained in Corum,

              [w]hat that remedy will require, if plaintiff is successful at


clear and established for purposes of this claim.

                                             -16-
                             TULLY V. CITY OF WILMINGTON

                                   Opinion of the Court



             trial, will depend upon the facts of the case developed at
             trial. It will be a matter for the trial judge to craft the
             necessary relief. As the evidence in this case is not fully
             developed at this stage of the proceedings, it would be
             inappropriate for this Court to attempt to establish the
             redress recoverable in the event plaintiff is successful . . . .

330 N.C. at 784, 413 S.E.2d at 290-91.

      B. Article I, Section 19

      The City also contends that the Court of Appeals majority erred in allowing

Tully’s claim under Article I, Section 19 to proceed. The law of the land clause of that

provision states that “[n]o person shall be taken, imprisoned, or disseized of his

freehold, liberties, or privileges, or outlawed, or exiled, or in any manner deprived of

his life, liberty, or property, but by the law of the land.” N.C. Const. art. I, § 19. As

we explained in Ballance, “ ‘law of the land’ is synonymous with ‘due process of law,’

a phrase appearing in the Federal Constitution and the organic law of many states.”

229 N.C. at 769, 51 S.E.2d at 734 (citing, inter alia, Yancey v. N.C. State Highway &

Pub. Works Comm’n, 222 N.C. 106, 22 S.E.2d 256 (1942)). “In analyzing a due process

claim, we first need to determine whether a constitutionally protected property

interest exists. To demonstrate a property interest under the [Constitution], a party

must show more than a mere expectation; he must have a legitimate claim of

entitlement.” McDonald’s Corp. v. Dwyer, 338 N.C. 445, 447, 450 S.E.2d 888, 890

(1994) (citation omitted).




                                          -17-
                            TULLY V. CITY OF WILMINGTON

                                   Opinion of the Court



       Tully’s complaint specifically asserted that his Article I, Section 19 claim was

based upon a “property interest in his employment with the City of Wilmington” and

that “[b]y denying [his] promotion due to his answers on the Sergeant’s test and then

determining that such a reason was not grievable, the City arbitrarily and

irrationally deprived [him] of property in violation of the law of the land.”

       We have previously explained that a property interest in employment “can

arise from or be created by statute, ordinance, or express or implied contract, the

scope of which must be determined with reference to state law,” Presnell, 298 N.C. at

723, 260 S.E.2d at 616 (citations omitted), and that “[n]othing else appearing, an

employment contract in North Carolina is terminable at the will of either party,” id.

at 723-24, 260 S.E.2d at 616 (citation omitted). Moreover, “[t]he fact that plaintiff

was employed by a political subdivision of the state does not itself entitle her to

tenure, nor does the mere longevity of her prior service.” Id. at 724, 260 S.E.2d at

616.

       We are aware of no authority recognizing a property interest in a promotion,

and Tully concedes in his brief to this Court that no such property interest exists

here. Accordingly, we conclude that the trial court correctly granted the City’s motion

to dismiss Tully’s Article I, Section 19 claim because no property interest is implicated

here. On this issue we reverse the Court of Appeals.

IV.    Conclusion




                                          -18-
                            TULLY V. CITY OF WILMINGTON

                                   Opinion of the Court



      Taking all of Tully’s allegations in the light most favorable to him, as we must

at the pleading stage, we hold that Tully has alleged a claim for the deprivation of

his right to the enjoyment of the fruits of his labor under Article I, Section 1 of the

North Carolina Constitution. “As this case moves forward to summary judgment or

trial, plaintiff will have to prove that his allegations are true” and that his

constitutional rights were indeed violated. Turner v. Thomas, 369 N.C. 419, 429, 794

S.E.2d 439, 447 (2016); see also Harwood v. Johnson, 326 N.C. 231, 241, 388 S.E.2d

439, 445 (1990) (concluding that although “the complaint is sufficient to withstand a

motion to dismiss[,] [i]t remains to be determined, upon summary judgment, or at

trial, whether plaintiff can forecast or prove” that the defendants violated his

constitutional rights).

      Accordingly, we affirm the Court of Appeals’ holding that the trial court erred

in dismissing Tully’s claim arising under Article I, Section 1. We reverse the portion

of the Court of Appeals decision concluding that Tully stated a valid claim under

Article I, Section 19. This case is remanded to the Court of Appeals for further

remand to the trial court for additional proceedings not inconsistent with this opinion.

      AFFIRMED IN PART; REVERSED IN PART; REMANDED.




                                          -19-